Per Curiam.
Defendant was convicted by a jury of breaking and entering an unoccupied dwelling with intent to commit larceny, MCL 750.110; MSA 28.305. He was sentenced to from three to ten years in prison. Defendant appeals as of right.
On appeal, defendant raises several issues, one of which we find dispositive. Defendant claims that the trial court erred in admitting hearsay testi*135mony concerning disposition of the stolen property. The key witness against defendant, an accomplice, testified vaguely as to disposition of the stolen property. Thereafter, a police witness testified as to information contained in a report regarding disposition of the property. However, the source of the information was not disclosed. Defendant objected to the proffered testimony.1 Thus, this issue has been preserved for appeal.
Undoubtedly, the police witness’s testimony was hearsay, i.e., it was a statement, other than one made by the declarant while testifying at a trial or hearing, offered to prove the truth of the matter asserted. MRE 801(c). After a careful review of the transcript and given the fact that the jury was never apprised of the source of the information, we cannot conclude that such clearly inadmissible testimony was harmless beyond a reasonable doubt. People v Carter, 412 Mich 214, 217; 313 NW2d 896 (1981). Indeed, although the source of the information probably was defendant’s accomplice, the jurors might have thought that the police checked his story with others. Undoubtedly, the jurors would be inclined to give the accomplice’s testimony more weight thinking it was independently corroborated. Also, it should be emphasized that only the accomplice and the police *136witness testified as to disposition of the property. In such a case, defendant was clearly prejudiced.
Since this case must be reversed and remanded for a new trial, we find it necessary to briefly address one other issue raised by defendant in order to prevent its reoccurrence. Defendant claims that the prosecutor’s conduct in cross-examining him about his earlier failure to appear at a scheduled trial date denied him a fair trial. We soundly disapprove of the method adopted by the prosecutor in attempting to impeach the defendant in this manner. Whether the defendant had attended an earlier scheduled trial date was irrelevant and no indication of his propensity for truthfulness. See MRE 401; People v Chaplin, 412 Mich 219, 226; 313 NW2d 899 (1981).
Reversed and remanded for a new trial.

 In the course of persuading the trial court to permit the testimony, the prosecutor made the following argument:
"[The Prosecutor:] Your Honor, I believe that it is properly admissible under an exception, and that is a communication among official police channels. I also submit that it is not hearsay because we are not offering it for the truth or veracity of the statement contained therein, but simply for the fact that the statement was made. There is information that was transmitted in a preliminary vein for purposes of the investigation and is not considered hearsay.
"The Court: I will overrule the objection and permit the testimony. Go ahead.”
Such reflected a misconception of the law on hearsay and firmly established the importance of the testimony to the prosecution’s case.